RAYFIEL, District Judge.
Plaintiff moves under Rule 34 of the Federal Rules of Civil Procedure, 28 U. S.C.A., for an order directing the defendant to produce for inspection, copying and photographing certain reports, statements, maps and records specifically identified and described in the affidavit of Arnold B. Elkind, submitted in support of the motion.
The defendant consents to make available to the plaintiff all the items requested by him except the statements of crew members, for which according to the defendant, the plaintiff has failed to show “good cause” required by the said Rule.
The defendant alleges, and it is not denied, that the plaintiff has obtained the names of these employees, that the depositions of two of them have already been taken and that the depositions of three others were scheduled to be taken March 8, 1954.
I find therefore that the plaintiff has not shown good cause for the inspection of the statements in question, etc., as Rule 34 requires. Palensar v. Isthmian S.S. Co., D.C., 11 F.R.D. 552.
The .motion to inspect, photograph, and copy is granted as to all matters demanded by the plaintiff except the statements of “the remaining crew members”, and as to those the motion is denied without prejudice to renew.
Settle order on notice.